Citation Nr: 1636686	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-35 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1986, with additional period of Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Although the claim was originally characterized as entitlement to service connection for major depressive disorder with anxiety, the Veteran has been diagnosed with other psychiatric diagnoses.  To more fully and adequately reflect the nature of the contentions presented, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In February 2016, the Veteran appeared before the undersigned Veterans Law Judge for a Board hearing.  A copy of the transcript has been associated with the claims file.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

The issues whether new and material evidence has been received to reopen the claims of entitlement to service connection for a cervical spine disability, a right shoulder disability, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the absence of a timely appeal, the January 2005 rating decision, which denied entitlement to service connection for thoracic and lumbar strain, is final. 

2.  The evidence submitted since the January 2005 rating decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a thoracolumbar spine disability.

3.  The Veteran's thoracolumbar spine disability was incurred in or caused by service.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision denying entitlement to service connection for thoracic and lumbar strain is final.  New and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, a thoracolumbar spine disability was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 have been met.  As the Board is reopening and granting the claim of entitlement to service connection for a thoracolumbar spine disability and remanding the remaining issues for further development, no discussion of compliance with VA's duty to notify and assist is necessary at this time.

The Veteran contends that she has a thoracolumbar spine disability was first incurred during her active duty in 1983.  At the February 2016 Board hearing, the Veteran stated that she injured her back doing pull-ups at Fort Jackson, South Carolina in July 1983, and that she now has chronic pain and generalized weakness in her thoracic and lumbar spine.  She stated that at the time, the training staff reprimanded and embarrassed her for having physical difficulty, that her complaints were not taken seriously, and that she was not provided adequate medical care for her lower back injury.

The Veteran's service treatment records show that in July 1983 she received treatment on at least two occasions for lower back pain which had a gradual onset during her training and radiated to her right leg.  She had tenderness in the right sacroiliac joint and was diagnosed with right sacroiliac joint sprain.  Her March 1986 separation examination found normal spine, although the Veteran checked "Recurrent back pain" on the Report of Medical History.

The Veteran's Reserve records include a June 1989 Report of Medical History on which the Veteran again checked "Recurrent back pain."  A May 1996 record noted that the Veteran was restricted from push-ups and pull-ups due to sciatica.  A March 1999 clinical record reported that the Veteran had muscle pain in the paraspinal region, but no diagnosis was given.  In 2001 she was placed on a physical profile for back pain.

In a January 2005 rating decision, the Veteran was denied entitlement to service connection for thoracic and lumbar strain.  The claim was denied on the basis that the Veteran was not diagnosed with a chronic back impairment in service, VA treatment records did not contain any details regarding a back disorder, and civilian records did not contain any evidence linking a back condition to active duty.  Although notified of the denial, the Veteran did not perfect an appeal to the decision or submit new and material evidence within one year.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).  The denial of the claim is therefore final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103, 20.1105 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.

Since the May 2006 rating decision, the Veteran has submitted an undated letter from her treating chiropractor J.G., who stated that the Veteran has had lower back pain in her right side with hip and leg pain since her training in boot camp, and that she had described difficulty and ongoing pain throughout her military service.  He wrote that based on the appellant's recent lumbar X-ray findings, it was his opinion that it was more likely than not that her current complaints were from the Veteran's prior military service.  An additional letter submitted by J.G. in May 2016 stated that his findings indicated that the Veteran's injuries were from her previous military duties.

An April 2016 letter from nurse W.H. stated that he had evaluated the Veteran for back pain lasting 30+ years, and that the Veteran's relating of the original injury without treatment could have resulted in the present symptoms.

The Veteran has also submitted letters from her fellow service members who witnessed her low back injury and subsequent discomfort.  The Veteran's colleague S.S. submitted a statement in May 2004 describing how the appellant hurt her back during an experimental pull-up/chin-up exercise program in 1983.  She wrote that the Veteran did go to the hospital at that time and that she was exempted from physical training for a while.  She also wrote that later, when they were stationed in Germany, the Veteran continued to have a lot of trouble with her back, and that she had a lot of trouble with physical training requirements.  She wrote that during the two times she saw the Veteran after service, in 1997/1998 and 2001, the appellant was still having back pain and had quit wearing high-heeled shoes to alleviate her pain.

Another colleague, M.L., submitted a letter in February 2016 describing the pull-up exercises they had to do in service and how approximately 2 weeks into training, the Veteran complained of back pain which was severe enough that she had to go on sick call and was given a physical profile.  He wrote that when he met with the Veteran later, she had noticeable discomfort with moving and had stated that it was because her back continued to bother her.

Based on the evidence described above, the Board finds that new and material evidence has been submitted showing that there may be a relationship between the Veteran's thoracolumbar back disorder and the injury she incurred during her active military service.  The new evidence of record added since January 2005 therefore raises a reasonable possibility of substantiating the claim, thus satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence.

The Board further finds that, resolving reasonable doubt in the Veteran's favor, there is sufficient evidence indicating that her thoracolumbar spine disorder may be related to the lower spine injury she incurred in service, and service connection may be granted.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, the evidence indicates that the Veteran does have a current low back disability.  A November 2009 chiropractic record diagnosed the Veteran with facet arthrosis L4/L5 and L5/S1 and left inclination lumbar spine, and her VA treatment records show that in January and February 2010, she was treated for right hip arthralgia and lower back pain.  The service treatment records also confirm the Veteran's assertions that she experienced an injury to the lower back during her military training in 1983.

The opinion of the Veteran's chiropractor, J.G., taken together with the statement of nurse W.H. and the other medical evidence of record, provides competent and probative medical evidence that the Veteran's lower back disorder is likely a continuation of the injury she first experienced in service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  Here, the Board finds that the medical opinions of J.G. and W.H. are consistent with the Veteran's lay statements regarding the onset and continuity of her symptoms from the time of service to the present.  The Veteran's testimony has been bolstered by written lay statements from her colleagues who witnessed her back injury at the time it was incurred and saw her having continued back problems several years later.  This is further supported by her medical records, which show notations of recurring back pain in 1986, 1989, 1996, and 1999.

Although a June 2012 VA examiner came to a differing opinion regarding the etiology of the Veteran's lower back pain, the other medical evidence of record, taken together, provides sufficient competent medical evidence favoring the existence of a medical nexus between the Veteran's current thoracolumbar spine disorder and her military service.  As such, the medical evidence regarding the relationship of the Veteran's current disability and service is at least in equipoise, and entitlement to service connection is warranted.  See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet.App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a thoracolumbar spine disability is reopened.

Entitlement to service connection for a thoracolumbar spine disability is granted.


REMAND

The Veteran also contends that she has a right shoulder disability, a cervical spine disability, and an acquired psychiatric disorder, to include major depressive disorder, which are related to her military service.

A review of the record indicates that adequate efforts have not been made to obtain the Veteran's complete service treatment and personnel records.

While the Veteran's service treatment records from her active duty service from 1983-1986 appear to be of record, as well as a few records from subsequent Reserve service, there are clearly treatment and personnel records missing which pertain to her service since 1986.  The Veteran testified in February 2016 that she had an additional period of active duty for nursing school from August 1991 to August 1992, as well as additional Reserve service at times from 1986 to 1991 in Sepulveda, Van Nuys, and San Pablo, California, and from 1992 to 2002 in Garden Grove and Irvine.  She also stated that she was eventually transferred to the 294th Engineering Detachment at Camp Pendleton.  The Veteran's Record of Assignments shows that she was stationed as a practical nurse with the 349th General Hospital in Irvine, California in November 1993.

Reasonable efforts to obtain all relevant active and Reserve service records must be made prior to further adjudication of these issues.  In the event that any records cannot be obtained, the AOJ should issue a Formal Finding documenting the attempts that were made to locate them and explaining why further attempts to locate such records would be futile.  

The record also indicates that the Veteran receives medical treatment and psychiatric counselling through the VA San Diego Healthcare System (La Jolla) at the Oceanside Clinic and, formerly, at the Vista Clinic before its closure.  VA treatment records have only been obtained from June 2003 to October 2003 and October 2009 to November 2010, as well as a few records from 2011-2012.  An attempt to obtain the Veteran's complete VA treatment records and associate them with the claims file must also be made prior to further adjudication.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, any appropriate Army Reserve office, as well as the Defense Finance and Accounting Service, and request that they verify each and every period of the Veteran's service, to specifically include classifying whether the service was active duty, active duty for training, or inactive duty for training between March 28, 1986 and September 5, 2002.

If it is necessary to contact the Defense Finance and Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the Veteran was paid for each period of service. (i.e., What service periods were paid from an account designated to pay for inactive duty service? What service periods were paid from an account designated to pay for active duty training service? Etc.) 

Please note that the Veteran has reported the following service locations:

* 1986 to 1991: Reserve service in Sepulveda, Van Nuys, and San Pablo, California
* August 1991 to August 1992: Active duty for nursing school at Citrus College
* 1992-2002: Reserve service in Garden Grove, Irvine, Camp Pendleton, 294th Engineering Detachment, 349th General Hospital

2. Contact the National Personnel Records Center and any other appropriate source, to include regional Reserve headquarters, if necessary, to request the Veteran's complete Reserve service treatment records and personnel records, to especially include any records associated with the Veteran's active or Reserve service during her time in nursing school from 1991 to 1992.

3. Obtain all outstanding, pertinent treatment records from the VA San Diego Healthcare System (La Jolla), including the Oceanside and Vista Clinics, since October 2003.  All records received should be associated with the claims file.  

4. If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

5. The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  After the development requested has been completed, the AOJ should conduct any further development indicated by the newly acquired records, to include, if indicated, VA examinations for the issues on appeal.

6. Thereafter, the AOJ must readjudicate the issues.  If any benefit sought is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


